                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHESTER W. CASSELL and         :
JANICE CASSELL, h/w,           :
          Plaintiffs           :                            No. 1:21-cv-00499
                               :
     v.                        :                            (Judge Kane)
                               :
DAVID LITTLE d/b/a             :
PAVEMASTERS, CNH INDUSTRIAL    :
AMERICA LLC d/b/a CASE and     :
CASE CONSTRUCTION, and         :
GROFF TRACTOR & EQUIPMENT LLC, :
          Defendants           :

                                        MEMORANDUM

       Presently before the Court is Plaintiffs Chester W. Cassell and Janice Cassell

(“Plaintiffs”)’s motion to remand the above-captioned action to the Dauphin County Court of

Common Pleas on the basis that Defendant CNH Industrial America LLC d/b/a Case

(“Defendant CNH”)’s removal to this Court pursuant to 28 U.S.C. § 1441(b) was improper.

(Doc. No. 3.) For the reasons that follow, the Court will grant the motion to remand, but will

deny Plaintiffs’ request for costs and fees.

I.     BACKGROUND 1

       This personal injury action stems from traumatic injuries suffered by Plaintiff Chester

Cassell on October 30, 2019, when his lower right leg was run over by a skid loader being

operated by Defendant David Little (“Defendant Little”) on a residential property located in

Harrisburg, Pennsylvania. (Doc. No. 1 at 11-16.) Plaintiffs’ complaint alleges that the skid




1
 Unless otherwise stated, all factual allegations are taken from Plaintiffs’ complaint. (Doc. No.
1 at 7-29.)
loader at issue was manufactured by Defendant CNH and sold by Defendant Groff Tractor &

Equipment LLC (“Defendant Groff”) to Defendant Little. (Id. at 11-13.)

       Plaintiffs subsequently initiated this action by filing a complaint in the Dauphin County

Court of Common Pleas on March 12, 2021. (Id. at 7.) Plaintiffs’ complaint alleges a

negligence claim against Defendant Little, as well as claims of negligence, strict products

liability, and breach of warranty against Defendants CNH and Groff. (Id. at 16-26.) In addition,

Plaintiff Janice Cassell asserts a loss of consortium claim against all Defendants. (Id. at 27.)

With regard to the citizenship of the parties, Plaintiffs’ complaint alleges that they are citizens of

Pennsylvania residing at 903 Bower Lane, Harrisburg, Pennsylvania. (Id. at 11.) As to the

citizenship of Defendants Little, CNH, and Groff, Plaintiffs’ complaint alleges that: Defendant

Little is a citizen of Pennsylvania residing at 2890 Keystone Way, Newport, Pennsylvania;

Defendant Groff is a Pennsylvania corporation with its principal place of business in the

Commonwealth of Pennsylvania; and Defendant CNH is a corporation organized under the laws

of a state other than Pennsylvania, with a principal place of business located in the state of

Wisconsin. (Id.)

       Defendant CNH filed a notice of removal with this Court on March 19, 2021, before

service of Plaintiffs’ complaint on any defendants in this matter, pursuant to 28 U.S.C. §§

1441(b) and 1446, asserting that this Court has original jurisdiction over the matter pursuant to

28 U.S.C. § 1332. (Doc. No. 1 at 1-2.) Defendant CNH’s notice of removal states that diversity

jurisdiction exists “[s]ince Plaintiffs and [Defendant CNH] are citizens of different states and the

amount in controversy is in excess of $75,000,” and therefore “this Court has original diversity

jurisdiction over this case pursuant to 28 U.S.C. § 1332.” (Id. at 2.) Defendant CNH’s notice of

removal makes no reference to Defendants Little or Groff or their citizenship. Plaintiffs timely



                                                  2
filed a motion to remand the case to the Dauphin County Court of Common Pleas on April 4,

2021, pursuant to 28 U.S.C. § 1447 (Doc. No. 3), as well as a brief in support (Doc. No. 4).

Defendant CNH filed a brief in opposition on April 19, 2021. (Doc. No. 8.) Plaintiffs filed a

reply brief on April 23, 2021. (Doc. No. 9.) Having been fully briefed, the motion is now ripe

for disposition. 2

II.     LEGAL STANDARD

        Removal by a defendant is appropriate in “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction.” See 28 U.S.C. §

1441(a). “The propriety of removal thus depends on whether the case originally could have been

filed in federal court.” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997). A

removed action must be remanded “[i]f at any time before final judgment it appears that the

district court lacks subject matter jurisdiction.” See 28 U.S.C. § 1447(c). Moreover, § 1441 is to

be strictly construed against removal. See Boyer v. Snap-On Tools Corp., 913 F.2d 108, 111 (3d

Cir. 1990). Accordingly, all doubts must be resolved in favor of remand. See id.

        When removal is based on diversity of citizenship, the removing party must be able to

demonstrate complete diversity of citizenship between parties and that the amount in controversy

exceeds $75,000. See 28 U.S.C. § 1332. To establish complete diversity, “no plaintiff can be a

citizen of the same state as any of the defendants.” See Johnson v. Smithkline Beecham Corp.,

724 F.3d 337, 346 (3d Cir. 2013). However, “[i]n a suit with named defendants who are not of

diverse citizenship from the plaintiff, the diverse defendant may still remove the action if it can



2
 Subsequent to the briefing on Plaintiffs’ motion, on April 27, 2021, Defendant Groff filed an
answer to Plaintiffs’ complaint with a crossclaim against Defendant CNH (Doc. No. 11), as well
as a joinder complaint against third party Defendant FoxBuilt, Inc. (Doc. No. 12). Defendant
CNH subsequently filed an answer to Defendant Groff’s crossclaim on April 28, 2021. (Doc.
No. 13.)
                                                  3
establish that the non-diverse defendants were ‘fraudulently’ named or joined solely to defeat

diversity jurisdiction.” See In re Briscoe, 448 F.3d 201, 216 (3d Cir. 2006). Importantly, “the

person asserting jurisdiction bears the burden of showing that the case is properly before the

court at all stages of the litigation.” See Packard v. Provident Nat. Bank, 994 F.2d 1039, 1045

(3d Cir. 1993).

III.   DISCUSSION

       As noted above, Defendant CNH removed this action to federal court on the basis of

diversity jurisdiction pursuant to 28 U.S.C. § 1332. (Doc. No. 1 at 2.) In connection with its

notice of removal, Defendant CNH addresses only the citizenship of Plaintiffs and Defendant

CNH, and fails to address the citizenship of Defendant Little and Defendant Groff. (Id.)

Plaintiffs’ motion to remand maintains that this case must be remanded for lack of subject matter

jurisdiction because, in removing this action on the basis of diversity jurisdiction, Defendant

CNH “completely fail[s] to acknowledge the existence of the other two named Defendants in this

action, [Defendant Groff] and ]Defendant Little], both of whom are Pennsylvania citizens, like

Plaintiffs.” (Doc. No. 4 at 2.) In opposing the motion, Defendant CNH argues that removal was

proper because, at the time of removal, there was complete diversity due to the fact that no

Pennsylvania defendants (i.e., Defendants Little and Groff) had been served with the complaint.

(Doc. No. 8 at 12-13.)

       Defendant CNH’s argument is unavailing, because in removing the action to this court, it

failed to demonstrate that this Court had original jurisdiction under 28 U.S.C. § 1441(a). Section

1441(a) provides as follows:

       Except as otherwise expressly provided by Act of Congress, any civil action
       brought in a State court of which the district courts of the United States have
       original jurisdiction, may be removed by the defendant or the defendants, to the



                                                 4
       district court of the United States for the district and division embracing the place
       where such action is pending.

See 28 U.S.C. § 1441(a). Accordingly, Section 1441(a) permits removal only of cases for which

the district court has “original jurisdiction.” Section 1332 grants jurisdiction to a district court

with regard to “all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interests and costs, and is between . . . citizens of different States.” See 28

U.S.C. § 1332(a). The statute requires complete diversity among the parties, which means that

no defendant can be a citizen of the same state as any plaintiff. See Zambelli Fireworks Mfg.

Co., Inc. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010) (citing Exxon Mobil Corp. v. Allapattah

Svcs. Inc., 545 U.S. 546, 553 (2005)). Section 1441(b)(2) imposes a limitation on removal based

on diversity jurisdiction with regard to a forum defendant, stating that “[a] civil action otherwise

removable solely on the basis of the jurisdiction under section 1332(a) of this title may not be

removed if any of the parties in interest properly joined and served as defendants is a citizen of

the State in which such action is brought.” See id. § 1441(b)(2).

       Defendant CNH’s argument regarding the propriety of its removal of this case mistakenly

relies on the Third Circuit’s decision in Encompass Ins. Co. v. Stone Mansion Rest., Inc., 902

F.3d 147 (3d Cir. 2018). In that case, the plaintiff, a citizen of Illinois, sued the defendant, a

citizen of Pennsylvania, in Pennsylvania state court. See id. at 149. The defendant removed the

case to federal court prior to being served with the complaint, a strategy known as “snap

removal.” See id. at 152. However, unlike the instant case, Encompass involved completely

diverse parties and implicated the forum defendant rule, which prevents a defendant that is a

citizen of the forum state from removing the case to federal court when removal is based solely

on diversity jurisdiction. See 28 U.S.C. § 1441(b)(2). The Third Circuit held in Encompass that

the removal was proper because a forum defendant may remove a state court action involving

                                                   5
diverse parties prior to service of the complaint and therefore avoid the forum defendant rule of

Section 1441(b)(2). See Encompass, 902 F.3d at 153-54.

       However, as noted recently by the district court of the Eastern District of Pennsylvania

when faced with a situation similar to the instant case, “Encompass says nothing about

disregarding certain defendants to determine whether diversity jurisdiction exists.” See Hampton

v. Willow Grove Park Mall, No. 2:20-cv-04298-JDW, 2020 WL 6200298, at *3 (E.D. Pa. Oct.

22, 2020). Hampton is in accord with the overwhelming weight of authority on this point from

district courts in this Circuit. See Hampton v. Speedway, LLC, et al., No. 20-cv-6279, 2021 WL

1339953, at *2 (E.D. Pa. Apr. 9, 2021) (granting motion to remand where diverse defendant

removed diversity jurisdiction case filed originally in state court by Pennsylvania plaintiff

despite presence of a non-diverse defendant, finding Encompass inapplicable to such a situation);

Dillard v. TD Bank, NA, et al., No. 1:20-cv-07886-NLH-JS, 2021 WL 1085461, at *2 (D.N.J.

Mar. 22, 2021) (granting motion for reconsideration of motion denying remand after finding

Encompass inapplicable because “it addressed snap removal in the context of completely diverse

parties, and therefore did not speak to the propriety of snap removal before a diversity-defeating

defendant is served”); Keyser v. Toyota Material Handling Northeast, Inc., et al., No. 1:20-cv-

10584, 2020 WL 7481598, at *2 (D.N.J. Dec. 18, 2020) (granting motion for remand in

accordance with “the majority of courts that have rejected finding that a snap removal is proper

where there is a non-diverse defendant”); Burga v. Unifirst Corp., et al., No. 20-cv-10849

(MCA) (LDW), 2020 WL 8452558, at *2 (D.N.J. Dec. 3, 2020), report and recommendation

adopted, 2021 WL 395897 (D.N.J. Feb. 4, 2021) (granting motion to remand where diverse

defendant removed case while “ignor[ing] what was apparent on the face of the removal petition:

that a non-removing defendant, who had not yet been served with process . . . was not of diverse



                                                 6
citizenship from plaintiff,” finding that removing defendant’s position “is contrary to long-

standing authority that an unserved defendant’s citizenship must be considered for diversity

purposes”); Stanley v. Lowe’s Companies, Inc., et al., No. 19-cv-15436 (MAS) (ZNQ), 2020

WL 1531387, at *4 (granting motion to remand where diverse defendant removed case despite

presence of non-diverse defendants, noting that “[t]he forum-defendant rule and snap removal

are only relevant, however, where diversity jurisdiction exists”). The only other authority relied

on by Defendant CNH in support of its motion is a 2012 footnote order from a judge in the

Eastern District of Pennsylvania, which this Court finds unpersuasive.

       In the instant case, the face of Plaintiffs’ complaint alleges the Pennsylvania citizenship

of Defendants Little and Groff, (Doc. No. 1 at 11), and Defendant CNH’s notice of removal does

not dispute these allegations, but instead ignores them completely. As the removing party,

Defendant CNH bears the burden of showing that the action is properly in federal court, and, in

the event the complaint fails to allege facts supporting diversity of citizenship, the removing

defendant must do so in its notice of removal. See Wells Fargo Bank Nat’l Ass’n As Tr. For

Holders of the Merrill Lynch Mortg. Invs. Tr., Mortg. Loan-Asset-Backed Certificate Series

2006-WMCL v. Dey-El, 788 F. App’x 857, 860 (3d Cir. 2019). Under the circumstances

present here, the Court finds that Defendant CNH has failed to meet its burden to demonstrate

diversity jurisdiction, where the face of Plaintiffs’ complaint reveals that the complete diversity

requirement of 28 U.S.C. § 1332 is not met in this case, and therefore, this Court lacks subject

matter jurisdiction. 3 Accordingly, Plaintiffs’ motion to remand must be granted.




3
  The Court notes that, following the completion of briefing on the instant motion, Defendant
Groff filed an answer to Plaintiffs’ complaint wherein Defendant Groff admitted that it is a
Pennsylvania corporation. (Doc. No. 11 at ¶ 7.)
                                                 7
       Plaintiffs seek expenses, costs and attorneys’ fees incurred in connection with their

remand motion. 28 U.S.C. § 1447 provides that “[a]n order remanding the case may require

payment of just costs and any actual expenses, including attorney fees, incurred as a result of the

removal.” See 28 U.S.C. § 1447(c). “Absent unusual circumstances, courts may award

attorney’s fees under § 1447(c) only where the removing party lacked an objectively reasonable

basis for seeking removal. Conversely, when an objectively reasonable basis exists, fees should

be denied.” See Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). A decision

regarding the award of costs and fees is subject to the discretion of the district court. See id.

       Plaintiffs maintain that they are entitled to expenses, costs, and fees incurred in

connection with the instant motion for remand “because the removal lacked any objectively

reasonable basis as there was no complete diversity of the parties.” (Doc. No. 4 at 14.)

Plaintiffs assert that their counsel “explained the lack of legal basis and offered Defendant CNH

an opportunity to stipulate to remand to avoid the cost and effort of researching and preparing

this Motion, which Defendant CNH refused,” and therefore, Plaintiffs seek “costs and fees in the

amount of $2,400 that were incurred as a direct result of Defendant CNH’s improper and

frivolous removal.” (Id. at 15.) Defendant CNH argues that Plaintiffs’ request for costs and fees

should be denied because it had an objectively reasonable basis upon which to remove this case,

noting that “Plaintiffs cannot point to a precedential opinion indicating that CNH’s Notice of

Removal was contrary to clear and indisputable law, and given that the Honorable Judge Berle

Schiller of the United States District Court for the Eastern District of Pennsylvania has refused to

remand a case under the same circumstances presented here, there is absolutely no basis for

Plaintiffs’ position that CNH’s Notice of Removal was so unreasonable as to warrant an award

of sanctions.” (Doc. No. 8 at 17.)



                                                  8
       Upon careful consideration of the record, the parties’ arguments, and the applicable law,

the Court declines to award costs and fees in connection with its decision to remand this case. In

so doing, the Court acknowledges Defendant CNH’s articulated basis for removal, and the fact

that similar arguments were presented in the district court cases cited above, which arguably

provides an objectively reasonable basis for its decision to remove this case. Accordingly, the

Court declines to exercise its discretion to award costs and fees in connection with its decision to

remand this case.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Plaintiffs’ motion to remand this case to

the Dauphin County Court of Common Pleas, but will deny Plaintiffs’ request for an award of

costs and fees. (Doc. No. 5). An Order consistent with this Memorandum follows.




                                                 9
